United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3981
                         ___________________________

                              David Anthony Stebbins

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                Legal Aid of Arkansas

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                              Submitted: May 15, 2013
                                Filed: May 21, 2013
                                   [Unpublished]
                                   ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      David Stebbins brought this suit claiming that Legal Aid of Arkansas (LAA)
refused to represent him in various legal matters because of his disability, failed to
accommodate his disability with modifications to its policies, and retaliated against
him, all in violation of the Americans with Disabilities Act (ADA). The district
court1 denied his summary judgment motions, granted LAA’s summary judgment
motions, and dismissed the case. Stebbins appeals. After careful consideration, see
Myers v. Lutsen Mts. Corp., 587 F.3d 891, 892 (8th Cir. 2009) (de novo review), we
affirm.

       First, we agree that Stebbins did not meet his summary judgment burden as to
the discrimination and failure-to-modify claims; but even if he had, Title III of the
ADA does not provide for private actions seeking damages--the sole remedy that he
requested. See 42 U.S.C. § 12188(a) (unless enforced by Attorney General, only
remedy for violation of Title III of ADA is injunctive relief); Goodwin v. C.N.J., Inc.,
436 F.3d 44, 50 (1st Cir. 2006) (§ 12188(a) does not contemplate damages awards in
suits brought by private parties; listing cases). Second, even assuming that Stebbins
made a prima facie case of retaliation, see Mershon v. St. Louis Univ., 442 F.3d 1069,
1074 (8th Cir. 2006) (absent direct evidence, ADA retaliation claims are analyzed
under framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)), we
conclude that LAA proffered legitimate reasons for declining to represent him,
including that (1) he had not properly applied for LAA’s legal services, and (2) a
conflict of interest existed between him and LAA based on this ongoing lawsuit.
Nothing in the record beyond Stebbins’s own assumptions and speculation suggests
that those reasons were a pretext for retaliation. See Green v. Franklin Nat’l Bank of
Minneapolis, 459 F.3d 903, 917 (8th Cir. 2006) (plaintiff’s discrimination claim
failed when her evidence of pretext was “entirely speculative”).

       Stebbins also challenges various discovery rulings made by the magistrate
judge. We may not review them, however, because Stebbins did not file objections
to those rulings in the district court. See Fed. R. Civ. P. 72(a); McDonald v. City of

      1
       The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting in part the report and recommendations
of the Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas.

                                          -2-
St. Paul, 679 F.3d 698, 709 (8th Cir. 2012) (magistrate judge’s order denying
discovery motion was unreviewable because party failed to file objection in district
court).

     We therefore affirm the judgment of the district court. See 8th Cir. R. 47B.
We deny Stebbins’s pending motion.
                     ______________________________




                                        -3-